Citation Nr: 9912865	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 7, 1997 for 
dependents' educational assistance under 38 U.S.C. Chapter 
35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Muskogee, Oklahoma RO that granted the appellant's claim of 
entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 and assigned an effective date of January 
7, 1997 for the benefit.

In October 1998, a hearing was held at the San Diego, 
California before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends that he deserves an effective date 
prior to January 7, 1997 for his award of dependents' 
educational assistance under Chapter 35.  Preliminary review 
indicates that this case is not yet ready for appellate 
disposition for the reason that follows.

The Board notes that only the appellant's Chapter 35 file was 
forwarded to the Board for review.  The Board finds that a 
copy of the claims file of the veteran, the appellant's 
father, should be made part of the appellate record, so that 
verification of the veteran's dates of service and other 
necessary information will be possible.

This case is REMANDED for the following action:

The RO should obtain a copy of the 
veteran's claims file (C 26 102 904) and 
associate it with the appellant's Chapter 
35 folder.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




